DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 27 May 2020 has been accepted and entered. The replacement drawings have been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 27 May 2020, with respect to the rejection of claims 1-4, 6, 8, 10-14, and 16-27 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of these claims has been withdrawn. Specifically, the previously cited prior art does not disclose the claimed limitation “wherein the light detected by the one or more first detectors is not acted upon by any optical elements that collect and direct the light from the light source to the specimen”.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Guan et al. (US 2015/0029498 A1, previously cited) discloses: a system configured for determining one or more characteristics of light in an optical system (par. [0002]), comprising: one or more first detectors (654b) configured to detect light emitted from a light source (603) at one or more first angles (Fig. 6B, light is detected at 654b, angled away from light incident on sample) mutually exclusive of one or more second angles at which the light is collected from the light source by an optical system for illumination (light is incident downward at 90 degrees to sample, Fig. 6A, 6B) of a specimen (M/W, Fig. 6A/6B) and to generate first output responsive to the light detected by the one or more first detectors (par. [0085]); and a control subsystem configured for determining one or more characteristics of the light at one or more planes in the optical system based on the first output (par. [0087]).
With respect to claims 1 and 25-27, the prior art of record does not disclose or reasonably suggest the claimed limitation wherein the light detected by the one or more first detectors is not acted upon by any optical elements that collect and direct the light from the light source to the specimen.
Claims 2-24 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	8 July 2022